Appellant files a lengthy motion for rehearing in which he reviews the testimony, — the only point made in the motion being that we did not correctly understand *Page 20 
or interpret the evidence. We have carefully read the testimony in the light of appellant's motion, but are unable to bring ourselves to believe that we erred in our disposition of the case.
There is no dispute of the fact that some one, in the nighttime, shot and killed deceased, using a shot gun loaded with buck shot. The situation is correctly outlined in our original opinion. Not a word in the record indicates the presence at the home of deceased, on the occasion of the klling, of any other person who could have fired the fatal shot save and except this appellant. The testimony of the wife of deceased removes from the unbiased mind any doubt as to who the party was that fired the gun. No one was at the house except deceased, his wife and appellant. Appellant admits that just a moment or two before the fatal shooting he got up from the table where deceased and his wife were eating; admits that he went outside, and that while he was out there some one fired a gun through the window, killing deceased. The wife of deceased testified positively that when the shooting occurred she ran to the door and saw appellant with a gun in his hand, and that presently she got her hand on this gun and the barrel was still warm. Another witness, apparently with no interest in the matter, testified that he came to the house presently and took this gun, unbreeched it, and that smoke came out of the empty shot gun shell which he took out of the gun. We regard the testimony as sufficient, and the motion for rehearing is overruled.
Overruled.